DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22,23,27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shpantzer et al.(US 2007/0140705) in view of Hirooka et al.(US 2007/0273958) further in view of Shamee et al.(US 10,139,704).
Considering Claim 22 Shpantzer discloses a timing measurement system, comprising: a dispersive device configured to receive an input optical pulse train and to produce a train of pulses (See Paragraph 71, fig. 1 i.e. a dispersive device  which is communication link(10) configured to receive an input optical pulse train from the pulse generator(110) and to produce a train of pulses); a coupler coupled to the dispersive device to receive the train of spectrally dispersed pulses and to produce two outputs(See Paragraph 71, fig. 10,13 i.e. a coupler which is a polarization controller splitter(1310 of fig. 13) coupled to the dispersive device which is communication link(10 of fig. 1) to receive the train of spectrally dispersed 20pulses and to produce two outputs); an optical hybrid coupled to a first output of the coupler to receive a first pulse train from the coupler(See Paragraph 71, fig. 13 i.e. an optical hybrid(1330) coupled to a first output of the coupler(1310) to receive a first pulse train from the coupler(1310)); an optical delay component coupled to a second output of the coupler to provide a second pulse train from the coupler to the optical hybrid(See Paragraph 71,72, fig. 13 i.e. an optical delay component(1320) coupled to a second output of the coupler(1310) to provide a second pulse train from the coupler(1310) to the optical hybrid(1330)), wherein the optical hybrid is configured to produce two or more optical outputs that are each phase shifted with respect to one another based on the first pulse train and the second pulse train(See Paragraph 73,74, fig. 13 i.e. wherein the optical hybrid(1330) is configured to 25produce two or more optical outputs that are each phase shifted(90°) with respect to one another based on the first pulse train and the second pulse train); one or more photodetectors coupled to the optical hybrid to convert each of the two or more optical outputs into an associated electrical signal (See Paragraph 71, fig. 13 i.e. one or more photodetectors(1340) coupled to the optical hybrid(1330) to convert each of the two or more optical outputs into an associated electrical signal); and one or more analog-to-digital converters coupled to the one or more photodetectors to convert the electrical signals into digital signals(See Paragraph 71, fig. 13 i.e. one or more analog-to-digital converters(A/D(1350)) coupled to the one or more photodetectors(1330) to 30convert the electrical signals into digital signals), wherein: multiple samples that are obtained by the one or more analog-to-digital converters for each pulse correspond to multiple optical frequencies of the pulse(See Paragraph 67,90, fig. 11,13 i.e. multiple samples that are obtained by the one or more analog-to-digital converters(1350 of fig. 13) for each pulse correspond to multiple optical frequencies of the pulse(f1+F,f1,f1-F)(1101 of fig. 11)), and processing of the digital signals enables a determination of timing information of the input optical pulse train and adjustment of the digital signals according to the timing information(See Paragraph 74,75, fig. 13 i.e. a processor(1360) for processing of the digital signals enables  Attorney Docket No.: 077518-8110.US01/IL-13440a determination of timing information(overlap) of the input optical pulse train(1312,1324) and adjustment of the digital signals according to the timing information(overlap) using feedback). 
Shpantzer does not explicitly disclose a dispersive device configured to receive an input optical pulse train and to produce a train of pulses that are spectrally dispersed in time domain; a coupler coupled to the dispersive device to receive the train of spectrally dispersed 20pulses, wherein: the one or more analog-to-digital converters are configured to operate at a sample rate that is higher than a repetition rate of the spectrally dispersed pulses.
Hirooka teaches a dispersive device configured to receive an input optical pulse train and to produce a train of pulses that are spectrally dispersed in time domain(See Paragraph 6,80, fig. 11 i.e. a dispersive device(12) configured to receive an input optical pulse train and to produce a train of pulses that are spectrally dispersed in time domain); a coupler coupled to the dispersive device to receive the train of spectrally dispersed 20pulses(See Paragraph 79, fig. 11 i.e. a coupler(9) coupled to the dispersive device(12) to receive the train of spectrally dispersed 20pulses).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Shpantzer, and have a dispersive device to be configured to receive an input optical pulse train and to produce a train of pulses that are spectrally dispersed in time domain; a coupler to be coupled to the dispersive device to receive the train of spectrally dispersed 20pulses, as taught by Hirooka, thus improving transmission signal quality by reducing random fluctuation or time jitter by realizing accurate optical Fourier transform, as discussed by Hirooka (paragraph 2,38).
 Shpantzer and Hirooka do not explicitly disclose the one or more analog-to-digital converters are configured to operate at a sample rate that is higher than a repetition rate of the spectrally dispersed pulses.
Shamee teaches the one or more analog-to-digital converters are configured to operate at a sample rate that is higher than a repetition rate of the spectrally dispersed pulses(See Col. 2 lines 12-16 and 51-57, Col. 4 lines 21-30, fig. 1 i.e. the one or more analog-to-digital converters(134) are configured to operate at a sample rate that is higher than a repetition rate of the spectrally dispersed pulses).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Shpantzer and Hirooka, and have the one or more analog-to-digital converters to be configured to operate at a sample rate that is higher than a repetition rate of the spectrally dispersed pulses, as taught by Shamee, thus improving transmission signal quality by increasing speed and accuracy of the A/D converters by increasing digital data rates, as discussed by Shamee (Col. 1 lines 11-14).

Considering Claim 23 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, including a digital processor configured to process the digital signal, wherein the processing includes processing sample values corresponding to the same pulse to determine a phase offset(See Shpantzer: Paragraph 102, fig. 22 i.e. including a digital processor(2275) configured to process the digital signal output from A/D converter(2270), wherein the processing includes processing sample values corresponding to the same pulse to determine a phase offset provided to a phase modulator(2230)).  
Considering Claim 27 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, wherein the determination of the timing information includes determining a timing error for each pulse(See Shpantzer: Paragraph 74,75, fig. 13 i.e. the determination of the timing information includes determining a timing error(overlap) for each pulse using processor(1360)).  
Considering Claim 28 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, wherein the optical hybrid is configured to produce two optical outputs that are phase shifted with respect to each other by 90 degrees(See Shpantzer: Paragraph 73, fig. 13 i.e. wherein the optical hybrid(1330) is configured to produce two optical outputs that are phase shifted with respect to each other by 90 degrees(90-degree)).  
Considering Claim 29 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, including an optical source that is configured to produce the input optical pulse train provided to the dispersive device(See Shpantzer: Paragraph 60, fig. 1,10 i.e. an optical source(1090 of fig. 10) that is configured to produce the input optical pulse train provided to the dispersive device which is communication link(10 of fig. 1)).  
Considering Claim 30 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, wherein the optical source that is an optical comb source(See Shpantzer:Paragraph 60, fig. 13 i.e. the optical source(1090) that is an optical comb source).  
Considering Claim 31 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, wherein the dispersive device is configured to separate each pulse's optical frequencies temporally(See Hirooka:Paragraph 60,80, fig. 11 i.e. the dispersive device(12) is configured to separate each pulse's optical frequencies temporally).  
Considering Claim 32 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, wherein the timing measurement system is operable to receive the input optical pulse train from an optical pulse source, and to produce the timing information in real-time on a pulse-by-pulse basis(See Shpantzer:Paragraph 74,75, fig. 13 i.e.).  
Considering Claim 33 Shpantzer, Hirooka  and Shamee disclose the timing measurement system of claim 22, wherein the two or more optical outputs of the hybrid are directly connected to the one or more photodetectors(See Shpantzer:Paragraph 1, fig. 13 i.e. wherein the two or more optical outputs of the hybrid(1330) are directly connected to the one or more photodetectors(1340)).  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over 
Shpantzer et al.(US 2007/0140705) in view of Hirooka et al.(US 2007/0273958) further in view of Shamee et al.(US 10,139,704) further in view of Bartels et al.(US 2018/0209851).
Considering Claim 35 Shpantzer, Hirooka  and Shamee do not explicitly disclose the timing measurement system of claim 22, wherein the determination of the timing information includes a determination of timing jitter.  
Bartels teaches the timing measurement system of claim 22, wherein the determination of the timing information includes a determination of timing jitter(See Bartels: Paragraph 24,42,i.e. the determination of the timing information includes a determination of timing jitter).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Shpantzer, Hirooka and Shamee, and have the determination of the timing information to include a determination of timing jitter, as taught by Bartels, thus improving transmission signal quality by optimizing performance of the transmission system by determining and controlling timing jitter, as discussed by Bartels (Paragraph 55).
Allowable Subject Matter
Claims 24-26,34,36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637